               Case: 1:21-cv-04717 Document #: 3-2 Filed: 09/03/21 Page 1 of 4 PageID #:75
Westlaw Document




              TO ORDER COPIES OF ANY DOCUMENTS LISTED BELOW, CALL WESTLAW COURTEXPRESS
                            1-877-DOC-RETR (1-877-362-7387) (Additional Charges Apply)

                            ADDITIONS ARE INDICATED BY TEXT; DELETIONS BY TEXT.

                                          This docket is current through 08/27/2021

Current Date: 8/28/2021
Source:      Circuit Court, Cook COUNTY
DISCLAIMER
   This Data is provided for informational purposes only and it is not the official record. For copies of the official record (of
   an incarceration, conviction or court filing record) contact the source agency or court. In addition to any obligations under
   your Subscriber Agreement, your use of this data may be governed by the Supplier Additional Terms (see Footer).

CASE INFORMATION
Case Title:                                    IBARRA SR. RAUL v. ALLTRAN FINANCIAL, LP
Court:                                         Circuit Court, Cook COUNTY
Division:                                      Chancery Division First Municipal /City
Case Number:                                   2021-CH-03666
Case Type:                                     CIVIL
Case Subtype:                                  CLASS ACTION
                                               (115)
Date Filed:                                    07/27/2021
Judge:                                         ANNA M. LOFTUS

SYNOPSIS INFORMATION
Allegations:                                   Class action. Defendant engaged in illegal, abusive, deceptive and unfair practices in its efforts to
                                               collect from plaintiff's' purported debt.
Damages:                                       Statutory damages, expenses, fees and costs.
                                               COMPLAINT (MANUALLY RETRIEVED)




PARTICIPANT INFORMATION


 IBARRA SR. RAUL


Type:                                          Plaintiff
Firm Name:                                     EDELMAN COMBS LATTURNER&
Firm Address:                                  20 S CLARK 1500
                                               CHICAGO, IL 60603
Firm Phone:                                    312-739-4200



 ALLTRAN FINANCIAL, LP


Type:                                          Defendant



 CACH, LLC




                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.
             Case: 1:21-cv-04717 Document #: 3-2 Filed: 09/03/21 Page 2 of 4 PageID #:76
Westlaw Document


Type:                                              Defendant



 RESURGENT CAPITAL SERVICE


Type:                                              Defendant
Attorney:                                          NABIL G FOSTER
Attorney Address:                                  53 W JACKSON # 1205
                                                   CHICAGO, IL 60604
Attorney Phone:                                    312-767-5750

DOCKET PROCEEDINGS (23)
Date:          Entry #:   Description:                    Date Docketed:   Party:
08/23/2021                Docket Entry: CONTINUANCE                                            Send Runner to Court
                          - ALLOWED Judge: ANNA M.
                          LOFTUS Date: 10/14/2021 Time:
                          10:00 Room: 2410
08/23/2021                Docket Entry: STRIKE FROM                                            Send Runner to Court
                          THE CALL - ALLOWED
                          Judge: ANNA M. LOFTUS Date:
                          09/01/2021 Time: 09:30 Room:
                          2410
08/23/2021                Docket Entry: STRIKE FROM                                            Send Runner to Court
                          THE CALL - ALLOWED
                          Judge: ANNA M. LOFTUS Date:
                          08/24/2021 Time: 09:30 Room:
                          2410
08/23/2021                Docket Entry: CONTINUED                                              Send Runner to Court
                          GENERALLY - ALLOWED
                          Judge: ANNA M. LOFTUS
                          Room: 2410
08/23/2021                Docket Entry: CASE ASSIGNED                                          Send Runner to Court
                          TO ZOOM HEARING -
                          ALLOWED Judge: ANNA M.
                          LOFTUS Date: 10/14/2021 Time:
                          10:00 Room: 2410
08/20/2021                Docket Entry: APPEARANCE                         RESURGENT CAPITAL   Send Runner to Court
                          FILED - FEE PAID Amount/Fee:                     SERVICE
                          NABIL G FOSTER Amount/Fee:
                          $251.00
08/20/2021                Docket Entry: MOTION                                                 Send Runner to Court
                          SCHEDULED (MOTION
                          COUNTER ONLY) Attorney:
                          NABIL G FOSTER Date:
                          09/01/2021 Time: 09:30
08/20/2021                Docket Entry: MOTION FOR                         RESURGENT CAPITAL   Send Runner to Court
                          EXTENSION OF TIME (SCR                           SERVICE
                          323E) FILED Attorney: NABIL G
                          FOSTER
08/20/2021                Docket Entry: NOTICE FILED                       RESURGENT CAPITAL   Send Runner to Court
                          Attorney: NABIL G FOSTER                         SERVICE
08/20/2021                Docket Entry: NOTICE OF                          RESURGENT CAPITAL   Send Runner to Court
                          FILING FILED Attorney:                           SERVICE
                          NABIL G FOSTER
07/30/2021                Docket Entry: SUMMONS                                                Send Runner to Court
                          SERVED BY SPECIAL PROCESS
                          SERVER




                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.
             Case: 1:21-cv-04717 Document #: 3-2 Filed: 09/03/21 Page 3 of 4 PageID #:77
Westlaw Document


07/30/2021             Docket Entry: SUMMONS                                           Send Runner to Court
                       SERVED BY SPECIAL PROCESS
                       SERVER
07/28/2021             Docket Entry: MOTION                                            Send Runner to Court
                       SCHEDULED (MOTION
                       COUNTER ONLY) Attorney:
                       EDELMAN COMBS
                       LATTURNER& Date: 08/24/2021
                       Time: 09:30
07/28/2021             Docket Entry: SUMMONS                                           Send Runner to Court
                       ISSUED AND RETURNABLE
                       Attorney: EDELMAN COMBS
                       LATTURNER&
07/28/2021             Docket Entry: SUMMONS                                           Send Runner to Court
                       ISSUED AND RETURNABLE
                       Attorney: EDELMAN COMBS
                       LATTURNER&
07/28/2021             Docket Entry: SUMMONS                                           Send Runner to Court
                       ISSUED AND RETURNABLE
                       Attorney: EDELMAN COMBS
                       LATTURNER&
07/28/2021             Docket Entry: NOTICE OF                                         Send Runner to Court
                       MOTION FILED Attorney:
                       EDELMAN COMBS
                       LATTURNER&
07/28/2021             Docket Entry: NOTICE OF                                         Send Runner to Court
                       FILING FILED Attorney:
                       EDELMAN COMBS
                       LATTURNER&
07/28/2021             Docket Entry: MOTION FILED                                      Send Runner to Court
                       Attorney: EDELMAN COMBS
                       LATTURNER&
07/27/2021             Docket Entry: CLASS                     ALLTRAN FINANCIAL, LP   Send Runner to Court
                       ACTION COMPLAINT FILED
                       Amount/Fee: $388.00 Amount/
                       Fee: EDELMAN COMBS
                       LATTURNER& Amount/Fee:
                       $388.00
07/27/2021             Docket Entry: EXHIBITS FILED                                    Send Runner to Court
                       Attorney: EDELMAN COMBS
                       LATTURNER&
07/27/2021             Docket Entry: EXHIBITS FILED                                    Send Runner to Court
                       Attorney: EDELMAN COMBS
                       LATTURNER&
07/27/2021             Docket Entry: CASE SET ON                                       Send Runner to Court
                       CASE MANAGEMENT CALL
                       Judge: Attorney: EDELMAN
                       COMBS LATTURNER& Judge:
                       ANNA M. LOFTUS Date:
                       11/24/2021 Time: 10:00 Room:
                       2410

             TO ORDER COPIES OF ANY DOCUMENTS LISTED ABOVE, CALL WESTLAW COURTEXPRESS
                           1-877-DOC-RETR (1-877-362-7387) (Additional Charges Apply)

                          ADDITIONS ARE INDICATED BY TEXT; DELETIONS BY TEXT.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.
         Case: 1:21-cv-04717 Document #: 3-2 Filed: 09/03/21 Page 4 of 4 PageID #:78
Westlaw Document




End of Document                                          © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.
